  Case 4:19-cv-03198 Document 1 Filed on 08/26/19 in TXSD Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


ELLEN ANGEL                       §
                       Plaintiff, §
                                  §
                                  §
v.                                §                          CASE NO.:
                                  §
FEDERAL EMERGENCY                 §
MANAGEMENT AGENCY, and            §
WILLIAM B. LONG, Administrator of §                      JURY TRIAL DEMANDED
the Federal Emergency Management, §
Agency                            §
                   Defendants.    §


                         COMPLAINT AND JURY DEMAND

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         Plaintiff, Ellen Angel (hereinafter referred to as “Plaintiff” or “Homeowner”),

through the undersigned counsel, files this Complaint against Defendants, the Federal

Emergency Management Agency (“FEMA”) and William B. (“Brock”) Long in his

official capacity as the Administrator of the Federal Emergency Management Agency

(the “Administrator”) (“FEMA” and “Long” are collectively referred to herein as “FEMA

or “Defendants”). Homeowner brings this Complaint on the grounds more fully set forth

below:

                                    Jurisdiction and Venue

         1.     This action arises as a result of FEMA’s partial denial of the

Homeowner’s flood insurance claim under the National Flood Insurance Act of 1968, as

amended (“NFIA”; 42 U.S.C. § 4001 et seq.), FEMA regulations, and federal common

law.
  Case 4:19-cv-03198 Document 1 Filed on 08/26/19 in TXSD Page 2 of 6



          2.   This breach of contract action involves breaches of a Standard Flood

Insurance Policy (“SFIP”), 44 C.F.R. Pt. 61, Appx. A(1), that FEMA sold to Homeowner

pursuant to the NFIA.

          3.   This Court has original, exclusive jurisdiction over this matter pursuant to

42 U.S.C. § 4072. In addition, this Court has subject matter jurisdiction over this matter

pursuant to 28 U.S.C. §1331 because the interpretation of the SFIP, a federal regulation,

creates numerous and substantial federal questions.

          4.   The property made the basis of this action is located at 17906 Nanes Dr.,

Houston, Texas 77090 (the “Property”), which is located in the Southern District of

Texas. Accordingly, venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and (c)

and 42 U.S.C. § 4072.

                                         Parties

          5.   Plaintiff Homeowner, Ellen Angel, is a person of full age of majority and

is domiciled within the Southern District of Texas, and at all relevant times was the

owner of the Property.

          6.   The Federal Emergency Management Agency is a federal agency under

the United States Department of Homeland Security that administers and issues flood

insurance policies pursuant to the National Flood Insurance Program (“NFIP”) and the

NFIA. The Federal Emergency Management Agency is thus a properly named Defendant

herein.


          7.   The Administrator is a proper party to this action pursuant to 42 U.S.C. §

4072, which authorizes suit against the Administrator of the Federal Emergency

Management Agency, in his official capacity, to assert claims related to the disallowance
  Case 4:19-cv-03198 Document 1 Filed on 08/26/19 in TXSD Page 3 of 6



or partial disallowance of a flood insurance claim. See also 44 C.F.R. §§ 61, Appx. A(1),

Section VII(R) and 62.22.

                                Summary of Complaint

       8.      This case asserts a claim for payment of insurance proceeds by FEMA for

damage sustained by Homeowner in Hurricane Harvey, in August 2017. Despite a

finding by FEMA that the full cost of repair or replacement was $139,205.95, FEMA

denied the claim in part and only allowed disbursement of $102,000.00 funds, of which

Homeowner only received approximately $82,000.00.

       9.      This lawsuit seeks recovery of the difference between the amount paid

Homeowner by FEMA for the Building loss ($82,000.00) and the policy limits of

$132,000.00, an amount of approximately $50,000.00.

                                   Background Facts

       10.     Effective August 1, 2017, Homeowner purchased from FEMA a Standard

Flood Insurance Policy (“SFIP”) bearing policy number SF00712414 to provide flood

insurance for a Building (her residence). That policy had a policy period that ended on

August 1, 2018.

       11.     The SFIP is set forth at 44 C.F.R. Pt. 61, Appx. A(1), and is incorporated

herein by reference and. Homeowner has paid all necessary premiums, and the SFIP was

in full force and effect during its term and at all relevant times on the date of the flood

loss caused by Hurricane Harvey, described in more detail in paragraph 12, below.

       12.     On or about August 26, 2017, flooding caused by Hurricane Harvey began

impacting the Texas Coast causing widespread, devastating and long-duration flooding

(the “Flood”) throughout much of Southeast Texas, and ultimately flooding the

Homeowner’s dwelling and personal property.
    Case 4:19-cv-03198 Document 1 Filed on 08/26/19 in TXSD Page 4 of 6



        13.          As a direct and proximate result of the Flood, Homeowner suffered a direct

physical      loss     to   the   Property.   Homeowners’    dwelling   was    inundated      with

approximately 36” to 48” of contaminated floodwater for several days causing physical

changes and damages directly by and from the flood to the Property. Homeowner has

incurred and continue to incur significant expenses to repair the Property.

        14.          Homeowners timely notified FEMA of this flood insurance loss and

fulfilled all other requirements in case of loss, as required by Article VII.J of the SFIP.

        15.          FEMA hired and sent an adjuster to Homeowner’s dwelling to inspect the

property, prepare a damage estimate and a Proof of Loss form, and to make adjustment

recommendations, subject to the approval of FEMA. Some time thereafter, FEMA issued

its partial denial of Homeowner’s claim.

                                         Breach of Contract

        16.          Homeowner re-alleges and incorporate each and every allegation set forth

above as if set forth fully herein.

        17.          This is an action for damages as a result of FEMA’s breach of the SFIP, an

insurance contract.

        18.          Homeowners and FEMA entered into an insurance contract when

Homeowner purchased from FEMA the above referenced SFIP, No. SF00712414, for the

Property for the period, August 1, 2017-August 1, 2018, during which policy term

Hurricane Harvey ravaged Houston.

        19.          The SFIP, at all times relevant hereto, provided flood insurance coverage

to the Homeowner for, among other things, physical damages to the Property caused by

or from flood.

        20.          Beginning on or about August 26, 2017, Homeowner’s dwelling and
   Case 4:19-cv-03198 Document 1 Filed on 08/26/19 in TXSD Page 5 of 6



contents flooded for an extended period of time. The flood caused by Hurricane Harvey

physically changed and damaged the subject property.

        21.    Homeowner fully performed under the contract by having paid all

premiums when due, satisfying all SFIP requirements and cooperating with the Defendant

and its adjuster, to they extent she was able.

        22.    Homeowners complied with all conditions precedent to recovery,

including but not limited to timely notification of the flood loss and submitting a

complete Proof of Loss statement with supporting documentation, to they extent she was

able.

        23.    FEMA materially breached the SFIP when it chose to not pay the

Homeowner for all covered damages caused directly by and from flood water. No section

of the SFIP excludes from coverage unrepaired damage, if there was any. Further, and in

the alternative, FEMA and/or its agents may have participated in wrongful or fraudulent

conduct regarding the adjustment and payment of the loss, and thereby breaching its

contract with Homeowner.

        24.    By virtue of its various breaches of contract, including the choice not to

pay Homeowner for Homeowner’s covered losses, FEMA is liable to and owes

Homeowner for the actual damages Homeowner sustained as a foreseeable and direct

result of the breach of contract and all costs associated with recovering, repairing, and/or

replacing the covered, flood damaged property in accordance with the SFIP, together with

all costs, expenses, and relief as allowed by law, both in law and equity.

                         Notice Regarding Joinder of other Parties

        25.    Plaintiff advises the Court and FEMA that after discovery on FEMA

adjustment files on the prior owner’s claim, it is likely that Plaintiff will ask for leave to
    Case 4:19-cv-03198 Document 1 Filed on 08/26/19 in TXSD Page 6 of 6



join of other parties.

                                       Prayer for Relief

        26.      Plaintiff, Ellen Angel, prays that after due proceedings are heard, that this

Court entered Judgment in favor of the Plaintiff and against the Defendants for all amounts

that Plaintiff proves at trial of this matter for damages due to the Defendant’s breach of the

insurance contract, and for costs, expenses, and other relief, in law and equity that this

Honorable Court may deem just and proper.

Respectfully submitted,

DEHOYOS & CONNOLLY, PLLC

By: /s/ Kevin J. Connolly
Kevin J. Connolly
State Bar No. 24059603
Ryan A. DeHoyos
State Bar No. 24070931
1211 Hyde Park Boulevard
Houston, Texas 77006
Telephone: (832) 767-3568
Facsimile: (866) 719-2436
Email: kjc@dc-lawgroup.com
Email: rad@dc-lawgroup.com

OF COUNSEL:

BY: /s/ Christopher Thornhill
CHRISTOPHER M. THORNHILL
State Bar Number 24059030
Attorney for Plaintiff
